DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to the following communication: an application filed on 03/30/2020.
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 and 04/21/2020 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11, 12 and 17 are objected to because of the following informalities:  “…the new print job…” should be “a new print job” since it is the first instant of it in the claims.  Appropriate correction is required.


Allowable Subject Matter
Claims 5, 7-10, 13, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huster (US 2013/0163037) view of Fujimori et al. (US 2007/0229896, hereinafter Fujimori).

	Regarding claim 1, Huster teaches: A method (Abstract) for scheduling print jobs on a plurality of printers (see fig. 1), the method comprising:  
collecting job information on each of a plurality of print jobs (([0066, 0074], In step S112, the print job is stored in the job database 121, analysed, and an appropriate workflow for the print job is selected). 

Huster does not explicitly teach: obtaining a predicted success rate for each of the plurality of print jobs with each of the plurality of printers based on the job information on the each of the plurality of print jobs, the predicted success rate being a likelihood that a print job can be successfully completed by a printer; and 
assigning each of the plurality of print jobs to one or more printers of the plurality of printers with the predicted success rate for each of the one or more printers of the plurality of print jobs being greater than a predicted success threshold. 

	However, Fujimori teaches: obtaining a predicted success rate for each of the plurality of print jobs with each of the plurality of printers based on the job information on the each of the plurality of print jobs (see fig. 3, and [0062-0063], In step S301, the server communicates with each of the printers attached to it and determines the number of the outstanding print jobs that need to be processed before processing a new print job at that printer. In step S302, the server determines whether the printer is operational. As described above, the printer may not be accessible because of maintenance, or the toner or paper may be low at that particular printer, or the connection speed may be particularly slow at that printer), the predicted success rate being a likelihood that a print job can be successfully completed by a printer ([0063], The server can assign an intermediate grade to all other printers. In step S304, the server causes the display monitor to visually display the degree of the availability derived in step S303 so that the operator can readily identify the availability. For example, the highest grade may be indicated by a green circle in front of the printer. The intermediate grade may be indicated by a yellow circle in front of the printer, and the lowest grade may be indicated by a red circle.); and   
assigning each of the plurality of print jobs to one or more printers of the plurality of printers with the predicted success rate for each of the one or more printers of the plurality of print jobs being greater than a predicted success threshold (0064-0067], the Information Panel below indicates that Cluster 1 splits a print job by color, and when the black and white page count is less than 7, all the printing will be performed by Color Printer 2). 
  
The motivation for the combination is that Huster and Fujimori are in the same field of endeavor, namely print job processing.    



Regarding claim 2, Huster and Fujimori teach:  The method according to claim 1, wherein the obtained predicted success rate comprises: inputting the job information on the each of the plurality of print jobs into a machine learning service (Fujimori, [0062], Based on pre-defined or user specified rules/algorithm, the server can be configured so as to determine the degree of the availability of each printer by taking into account both the number of print jobs in the print queue and the operating status of the printer, for example).   


Regarding claim 3, Huster and Fujimori teach:  The method according to claim 1, wherein the job information on the each of the plurality print jobs includes a job received time, a product type, job ticket settings, and a page count (Fujimori, [0070], Job Ticket In embodiments of the present invention, print jobs are organized by using database entries, named "Job Tickets." A Job Ticket specifies values of 

Regarding claim 11, Huster and Fujimori teach:  The method according to claim 1, wherein the calculating of the pre- processing time for the new print job is based on a product type and a page count, the product type being a modification of the document and the page count being a number of pages or images to be printed, the method further comprising: storing the product type and page count in a dashboard database (Fujimori, [0067], In one embodiment, such an active items include: job ticket entries, group headers in the In Box Panel, printer headers in the Printer Jobs Panel, and icons in the Destination Panel. This feature is particularly useful when coupled with the visual presentation of the Cluster and Virtual Queue configurations described just above. For example, as shown in FIG. 2, when the operator selects Cluster 1, causing highlighting of BW Printer 1 and Color Printer 2 in the Destination Panel, the Information Panel below indicates that Cluster 1 splits a print job by color, and when the black and white page count is less than 7, all the printing will be performed by Color Printer 2. That is, the Information Panel displays the rules associated with this Cluster without requiring the user to op en a separate window). 

Regarding claim 12, Huster and Fujimori teach:  The method according to claim 11, wherein the calculating of the processing time of the new print job comprising: determining a number of printers in the plurality of printers; determining a type of printer, a status of printer, and capability of a printer for each of the plurality of printers; and determining a number of print jobs in each queue for each of the plurality of printers (Fujimori, 0059-0067. See figs. 3-6).  

Claims 19 and 20 are rejected for reasons similar to claim 1 above. 

Claims 4, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huster in view of Fujimori et al. (US 2007/0229896, hereinafter Fujimori) and further in view of Giannetti (US 2012/0320406). 

Regarding claim 4, Huster and Fujimori teach: The method according to claim 3, further comprising: 
receiving a new print job, the new job including job information (Huster,[0074-0077], another job or next job comes in would be consider new job, [0074], The first workflow element 120' has a single successor workflow element 121', named `Check Job Property`. The check job property workflow element 121' corresponds to a step of looking at the number of pages of the received print job);
calculating a pre-processing time for the new print job (Huster, [0075-0076], If the check job property workflow element 121' finds that the print job has between 5 and 10 pages, the print job successor workflow element is `OutputJob to IP` workflow element 126' which will be described below ).

Huster and Fujimori do not explicitly teach:
calculating a processing time for the new print job; 
determining at least one printer of the plurality of printers to execute the new print job; 
assigning the new print job to the at least one printer of the plurality of printers; 
determining if one or more of the plurality of print jobs assigned to the one or more of the plurality of printers can be reassigned to another printer of the plurality of printers to minimize a print schedule for each of the plurality of print jobs; and 


However, Giannetti teaches: calculating a processing time for the new print job ([0029-0030], Namely, the PSP controller 12 may dynamically update the workflow of the print job 32 in response to live conditions on the PSP production floor 10 (e.g., temporary unavailability of a print machine). In addition, using the slate 34 as a real-time job ticket (RTJT) may provide a seamless way to monitor the status of the print job 32, allowing accurate statistics to be collected on the time the print job takes to be completed on the PSP production floor 10); 
determining at least one printer of the plurality of printers to execute the new print job ([0069-0070], Specifically, FIG. 15 relates an example by which the PSP controller 12 may track a print job 32 through processing by a digitally-connected print machine); 
assigning the new print job to the at least one printer of the plurality of printers ([0070], Specifically, FIG. 15 relates an example by which the PSP controller 12 may track a print job 32 through processing by a digitally-connected print machine and FIG. 16 relates an example by which the PSP controller 12 can track the print job 32 through processing by a non-digitally-connected print machine); 
determining if one or more of the plurality of print jobs assigned to the one or more of the plurality of printers can be reassigned to another printer of the plurality of printers to minimize a print schedule for each of the plurality of print jobs ([0070], Specifically, FIG. 15 relates an example by which the PSP controller 12 may track a print job 32 through processing by a digitally-connected print machine and FIG. 16 relates an example by which the PSP controller 12 can track the print job 32 through processing by a non-digitally-connected print machine); and 


The motivation for the combination is that Huster, Fujimori and Giannetti are in the same field of endeavor, namely print job processing.  

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huster and Fujimori to include calculating a processing time for the new print job; determining at least one printer of the plurality of printers to execute the new print job; assigning the new print job to the at least one printer of the plurality of printers; determining if one or more of the plurality of print jobs assigned to the one or more of the plurality of printers can be reassigned to another printer of the plurality of printers to minimize a print schedule for each of the plurality of print jobs; and re-assigning the one or more of the plurality of print jobs to another printer of the plurality of printers when the reassigning of the one or more of the plurality of print jobs minimizes the print schedule of the plurality of print jobs as taught by Giannetti. The motivation/suggestion would have been to further enhance/improve the method of scheduling print job since doing so would allow for rerouting of print job to another printer when a printer becomes unavailable therefore minimize down time of the print job. 


Regarding claim 15, Huster, Fujimori and Giannetti teach: The method according to claim 1, comprising: continuing to the re-assigning of each of the one or more of the plurality of print jobs to 

Regarding claim 16, Huster, Fujimori and Giannetti teach: The method according to claim 1, further comprising: executing the plurality of the plurality of print jobs on the plurality of printers; and executing the new job on the at least one printer determined from the plurality of printers (Huster figs. 1, 11 and 12, [0073-0077]).


 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huster in view of Fujimori et al. (US 2007/0229896, hereinafter Fujimori) and Giannetti (US 2012/0320406) and further in view of Yoshioka et al. (US 2013/0294794, hereinafter Yoshioka). 

Regarding claim 6, Huster, Fujimori, Giannetti teach: The method according to claim 4.

Huster, Fujimori, Giannetti  do not teach: wherein the new print job is a priority print job, the method comprises: executing the priority print job before one or more of the plurality of print jobs assigned to the printer of the plurality of printers in which the priority print job is assigned.

However, Yoshioka teaches: wherein the new print job is a priority print job, the method comprises: executing the priority print job before one or more of the plurality of print jobs assigned to the printer of the plurality of printers in which the priority print job is assigned ([0061], Before executing the printing of a job group waiting for printing, the controller 50 acquires output priorities 


The motivation for the combination is that Huster, Fujimori, Giannetti and Yoshioka are in the same field of endeavor, print job processing.   

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Huster, Fujimori and Giannetti to include wherein the new print job is a priority print job, the method comprises: executing the priority print job before one or more of the plurality of print jobs assigned to the printer of the plurality of printers in which the priority print job is assigned as taught by Yoshioka. The motivation/suggestion would have been to further enhance/improve the method of scheduling print job since doing so would allow for priority jobs to be processing before non-priority jobs. 

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675